Hirschberg, J.:
The action is for damages alleged to have been occasioned by the defendants’ negligénce. The plaintiff was working as an employee of the defendants in a certain mill, containing engines, boilers, furnaces, machinery, and a mechanical stoker device. The complaint alleges that on or about the 13tli day of February, 1901, the “ defendants so negligently managed and operated the said machinery, furnaces, boilers and stoker, and so negligently conducted the. work maintained by them as aforesaid, and so negligently exposed the plaintiff to danger without notice or neglect on his part, and so negligently furnished with unsafe machinery and appliances and an unsafe place in which to work, and were so negligent in other respects that the fingers of his right hand were cut off.” There is no allegation to the effect that his fingers were cut off by any of the machinery, or by what means or in what manner the accident occurred. There is an allegation in the complaint that, at the time of the accident, the “ stoker ” was not defective or out of repair. The defendants moved for a bill of particulars, showing in what respect the machinei-y and appli- . anees were unsafe, and in what respect the work was negligently conducted and the place unsafe. The application was accompanied by an affidavit on the defendants’ part to the effect that no defect in the place or machinery was known to or "discoverable by them, and was opposed by an affidavit of the plaintiff to the effect that, the accident occurred while he was working at the “ stoker,” and that he knew nothing about its construction or the method of operating it. ■ There is" no statement that the injury complained of was occasioned by the “stoker.”
The defendants were clearly entitled to the particulars herein referred to, and the motion should have been granted. (Wilson v. American Steel & Copper Plate Co., 56 App. Div. 5,27.)
The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with costs.- .
All concurred..
Order reversed, with ten dollars costs and disbursements*' and motion granted, with costs. Order to be'settled before Mr. Justice Hirschberg.